DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 1/19/2021 has been entered.  Claims 1, 4, 5, 7, 10, 13, 16, and 19 are amended.  Claim 20 is new.  Claims 1-20 remain pending in the application.  Applicant's amendments to the Drawings and Claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/19/2020.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but, are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 1, 10, and 19-20 are objected to because of the following informalities:  
In claim 1, line 4, and claim 19, line 5, “a plurality of timestamp” should be replaced with “a plurality of timestamps” to improve grammar.
In claim 10, lines 11-12, “a second plurality of timestamp” should be replaced with “a second plurality of timestamps” to improve grammar.
In claim 20, line 3, “the activity file include” should be replaced with “the activity file includes” to improve grammar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-11, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0359477 A1) in view of Karaoguz et al. (US 2011/0067061 A1) (Of Record).
Regarding claims 1 and 19, Yang teaches: A method of providing interactive media streaming and a non-transitory computer-readable medium, the method comprising: 
retrieving a media file associated with a user account of an interactive content title and comprising a plurality of associated timestamps that are different from a plurality of timestamp associated with a different media file of a same interactive content title and associated with a different user account [receive a request for a version of a video associated with a user account, for example one account may be associated with a G rated version of the video and another account may be associated with a PG rated version of the same video (par. 46, Fig. 1 and 5).  The video files including segments referenced by time, such as 1:30:01 to 1:41:00 (par. 38).  The video is provided from storage 180 and is interactive (par. 32-34, Fig. 1)] 
streaming the media file to a user device [streaming component streams the video file to a client in response to the request (par. 47, Fig. 1)], 
[playing the requested video (par. 47).  Movement of objects within the video file (par. 43, Fig. 1)] 
Yang does not explicitly disclose: detecting a user selection of an object in the streaming media at a point in time; identifying one of the timestamps associated with the selected object, the object timestamp corresponding to the point in time; retrieving an activity file associated with the activity within the streaming media file, the activity file having a corresponding plurality of timestamps associated with the plurality of objects, the activity file including data about the activity and the plurality of objects within the activity; retrieving object information from the activity file based on a match between the object timestamp and one of the corresponding plurality of timestamps of the activity file; and transmitting the retrieved object information to the user device.
Karaoguz teaches: detecting a user selection of an object in the streaming media at a point in time [determining that a user desires to select a user-selectable object in a television program (par. 38-40, Fig. 2).  A movie stream or video stream (par. 33 and 62, Fig. 1 and 2)] 
identifying one of the timestamps associated with the selected object, the object timestamp corresponding to the point in time [timestamp associated with a user on-screen pointing (or object selection) event (par. 54 and 62)] 
retrieving an activity file associated with the activity within the streaming media file, the activity file having a corresponding plurality of timestamps associated with the plurality of objects, the activity file including data about the activity and the plurality of objects within the activity [receiving a file with information identifying and/or describing user-selectable objects (par. 53, Fig. 2).  Objects within the television programming may be moving (activity) (par. 16-17 and 54).  The information about objects may include (e.g., object identity, shape, location, size, coloration, movement characteristics, timing, appearance time window (par. 49)] 
retrieving object information from the activity file based on a match between the object timestamp and one of the corresponding plurality of timestamps of the activity file [The (file with) information identifying and/or describing user selectable objects in television programming may comprise timing information associated with such selectable objects.  Timing associated with a user on-screen pointing (or object selection) event may be synchronized to the timing of selectable object location in a presented program to determine whether a user pointed to (or selected) a particular object at a particular location at a particular time (par. 54).  Outputting textual information corresponding to the user-selected object (par. 73)] and 
transmitting the retrieved object information to the user device [presenting the object information on the screen (par. 73, Fig. 1 and 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Karaoguz before the effective filing date of the claimed invention to modify the method of Yang by incorporating the teachings of Karaoguz to arrive at the claimed invention.  The motivation for doing so would have been to interact with the user regarding user-selectable objects in the video (par. 65) and provide the user with additional information corresponding to the user-selected object (par. 73).  Therefore, it would have been obvious to combine the teachings of Yang and Karaoguz to obtain the invention as specified in the instant claim.
Regarding claim 2, Yang and Karaoguz teach the method of claim 1; Karaoguz further teaches: the media file includes user-generated content [source of television programming may be a user video recording device (par. 33)].
Regarding claim 4, Yang and Karaoguz teach the method of claim 2; Karaoguz further teaches: the activity file includes data regarding at least one of a result, activity information, activity type, number of users, and duration [activity information such as movement characteristics (par. 49)].
Regarding claim 5, Yang and Karaoguz teach the method of claim 1; Yang further teaches: the media file is published by a publisher of an interactive content title [the video is provided by system 100, which provides interactive content such as movies, television, streaming television, advertisements or video games (par. 33, Fig. 1)].
Regarding claim 7, Yang and Karaoguz teach the method of claim 1; Karaoguz further teaches: the object information includes at least one of a type, value, source, and ability [a value such as object statistics and a commercial source (par. 73)].
Regarding claim 10, Yang teaches:  A system for providing interactive media streaming, the system comprising: 
memory that stores: at least one media file having a plurality of time stamps [Storage 180 stores the video files (par. 32-33, Fig. 1)], and
a communication interface that communicates over a communication network, wherein the communication interface [streaming component 140 (Fig. 1 and 18)]: 
retrieves a media file associated with a user account of an interactive content title and comprising a first plurality of associated timestamps that are different from a second plurality of timestamp associated with a different media file of a same interactive content title and associated [receive a request for a version of a video associated with a user account, for example one account may be associated with a G rated version of the video and another account may be associated with a PG rated version of the same video (par. 46, Fig. 1 and 5).  The video files including segments referenced by time, such as 1:30:01 to 1:41:00 (par. 38).  The video is provided from storage 180 and is interactive (par. 32-34, Fig. 1)], and
streams the media file to a user device [streaming component streams the video file to a client in response to the request (par. 47, Fig. 1)], 
wherein the user device displays an activity associated with one or more objects within the streaming media file [playing the requested video (par. 47).  Movement of objects within the video file (par. 43, Fig. 1)], 
and a processor that executes instructions stored in memory, wherein execution of the instructions by the processor [processor 150 and memory 170 (Fig. 1)].
Yang does not explicitly disclose: an activity file associated with each media file, each activity file having a corresponding plurality of time stamps, each activity file including data about an activity and objects within the activity; detects a user selection of an object in the streaming media at a point in time; identifies one of the timestamps associated with the selected object, the object timestamp corresponding to the point in time; retrieves an activity file associated with the activity within the streaming media file, the activity file having a corresponding plurality of timestamps associated with the one or more objects, the activity file including data about the activity and the one or more objects within the activity; and retrieves object information from the activity file based on a match between the object timestamp and one 
Karaoguz teaches: an activity file associated with each media file, each activity file having a corresponding plurality of time stamps, each activity file including data about the activity and objects within the activity [a file with information identifying and/or describing user-selectable objects associated with television programming (par. 53, Fig. 2).  The information may include (e.g., object identity, shape, location, size, coloration, movement characteristics, timing, appearance time window (par. 49)]
detects a user selection of an object in the streaming media at a point in time [determining that a user desires to select a user-selectable object in a television program (par. 38-40, Fig. 2).  A movie stream or video stream (par. 33 and 62, Fig. 1 and 2)], 
identifies one of the timestamps associated with the selected object, the object timestamp corresponding to the point in time [timestamp associated with a user on-screen pointing (or object selection) event (par. 54 and 62)], 
retrieves an activity file associated with the activity within the streaming media file, the activity file having a corresponding plurality of timestamps associated with the one or more objects, the activity file including data about the activity and the one or more objects within the activity [receiving a file with information identifying and/or describing user-selectable objects (par. 53, Fig. 2).  Objects within the television programming may be moving (activity) (par. 16-17 and 54).  The information about objects may include (e.g., object identity, shape, location, size, coloration, movement characteristics, timing, appearance time window (par. 49)] 
[The (file with) information identifying and/or describing user selectable objects in television programming may comprise timing information associated with such selectable objects.  Timing associated with a user on-screen pointing (or object selection) event may be synchronized to the timing of selectable object location in a presented program to determine whether a user pointed to (or selected) a particular object at a particular location at a particular time (par. 54).  Outputting textual information corresponding to the user-selected object (par. 73)] and  
wherein the communication interface further transmits the retrieved object information to the user device [presenting the object information on the screen (par. 73, Fig. 1 and 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Karaoguz before the effective filing date of the claimed invention to modify the system of Yang by incorporating the teachings of Karaoguz to arrive at the claimed invention.  The motivation for doing so would have been to interact with the user regarding user-selectable objects in the video (par. 65) and provide the user with additional information corresponding to the user-selected object (par. 73).  Therefore, it would have been obvious to combine the teachings of Yang and Karaoguz to obtain the invention as specified in the instant claim.
Regarding claim 11, claim 11 is rejected for the same reasons given in the above rejection of claim 2.
Regarding claim 13, claim 13 is rejected for the same reasons given in the above rejection of claim 4.
Regarding claim 14, claim 14 is rejected for the same reasons given in the above rejection of claim 5.
Regarding claim 16, claim 16 is rejected for the same reasons given in the above rejection of claim 7.
Regarding claim 20, Yang and Karaoguz teach the method of claim 1; Yang further teaches: the user device displays the activity associated with a plurality of objects within the streaming media file [playing the requested video (par. 47).  Movement of objects within the video file (par. 43, Fig. 1)], and 
Karaoguz further teaches: wherein the corresponding plurality of timestamps are associated with a plurality of objects [The information about objects may include timing information (par. 49 and 54)], and 
the activity file include the data about the activity and the plurality of objects within the activity [receiving a file with information identifying and/or describing user-selectable objects (par. 53, Fig. 2).  Objects within the television programming may be moving (activity) (par. 16-17 and 54).  The information about objects may include (e.g., object identity, shape, location, size, coloration, movement characteristics, timing, appearance time window (par. 49)].
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0359477 A1) in view of Karaoguz et al. (US 2011/0067061 A1) (Of Record) and further in view of Lee et al. (US 2014/0199045 A1) (Of Record).
Regarding claim 3, Yang and Karaoguz teach the method of claim 2; Yang and Karaoguz do not explicitly disclose: the activity file includes data about an author of the user-generated content.
[storing an author/creator of content in an xml file (par. 21)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Karaoguz, and Lee before the effective filing date of the claimed invention to modify the method of Yang and Karaoguz by incorporating the activity file includes data about an author of the user-generated content as disclosed by Lee.  The motivation for doing so would have been to make this information visible to a user when viewing the video (Lee - par. 23).  Therefore, it would have been obvious to combine the teachings of Yang, Karaoguz, and Lee to obtain the invention as specified in the instant claim.
Regarding claim 12, claim 12 is rejected for the same reasons given in the above rejection of claim 3.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0359477 A1) in view of Karaoguz et al. (US 2011/0067061 A1) (Of Record) and further in view of Millner (US 2004/0021684 A1) (Of Record).
Regarding claim 6, Yang and Karaoguz teach the method of claim 5; Yang and Karaoguz do not explicitly disclose: the media file is linked to the interactive content title, and wherein the media file prompts the user to interact with the linked interactive content title.
Millner teaches: the media file is linked to the interactive content title, and wherein the media file prompts the user to interact with the linked interactive content title [interactive objects in a video stream may include a hyperlink and the user may select an interactive term to open a link to a website (par. 36 and 50, Fig. 9)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Karaoguz, and Millner before the effective filing date of the claimed invention to modify 
Regarding claim 15, claim 15 is rejected for the same reasons given in the above rejection of claim 6.
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0359477 A1) in view of Karaoguz et al. (US 2011/0067061 A1) (Of Record) and further in view of Andon et al. (US 2020/0184041 A1) (Of Record).
Regarding claim 8, Yang and Karaoguz teach the method of claim 1; Yang and Karaoguz do not explicitly disclose: the object information includes an ownership ledger.
Andon teaches: the object information includes an ownership ledger [virtual objects having a digital asset ID and an owner id stored in a distributed blockchain ledger (abstract and par. 15, Fig. 2 and 9)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Yang, Karaoguz, and Andon before the effective filing date of the claimed invention to modify the method of Yang and Karaoguz by incorporating the object information includes an ownership ledger content as disclosed by Andon.  The motivation for doing so would have been to keep a record of ownership of the digital asset (object) (Andon - par. 61).  Therefore, it would have been obvious to combine the teachings of Yang, Karaoguz, and Andon to obtain the invention as specified in the instant claim.
Regarding claim 9, Yang, Karaoguz, and Andon teach the method of claim 8; Andon further teaches: the ownership ledger includes at least one unique owner identification identifying a previous or current owner [abstract and Fig. 2].
Regarding claim 17, claim 17 is rejected for the same reasons given in the above rejection of claim 8.
Regarding claim 18, claim 18 is rejected for the same reasons given in the above rejection of claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424